Citation Nr: 1429923	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-40 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a condition of the feet.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hepatitis C.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee/leg disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a scar of the chest.

6.  Entitlement to service connection for a condition of the feet.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a right knee/leg disability.

10.  Entitlement to service connection for a scar of the chest.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to an evaluation in excess of 70 percent for major depressive disorder.

14.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

15.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1975 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, September 2011, and September 2012 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The January 2009 decision denied service connection for hearing loss and tinnitus, and declined to reopen previously denied claims of service connection for hepatitis C, a foot disability, a low back disability, a right knee/leg disability, and a scar of the chest.

In September 2011, an evaluation in excess of 70 percent for major depressive disorder, as well as entitlement to TDIU, were denied.  Entitlement to DEA was denied in September 2012.

The Veteran testified at an April 2013 hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for hearing loss, tinnitus, a bilateral foot disability, hepatitis C, a low back disability, a right knee/leg disability, and a scar of the chest; evaluation of major depressive disorder; and entitlement to TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims of service connection for a condition of the feet, hepatitis C, a low back disability, a right knee/leg disability, and a scar of the chest were denied in an unappealed April 2005 rating decision on the grounds that no element of the claims were met.

2.  Evidence received since April 2005 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The April 2005 decision denying service connection for a condition of the feet, hepatitis C, a low back disability, a right knee/leg disability, and a scar of the chest is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening a previously denied claim of service connection for a condition of the feet are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

3.  The criteria for reopening a previously denied claim of service connection for hepatitis C are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

4.  The criteria for reopening a previously denied claim of service connection for a low back disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

5.  The criteria for reopening a previously denied claim of service connection for a right knee/leg disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

6.  The criteria for reopening a previously denied claim of service connection for a scar of the chest are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the reopening of the previously denied claims, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The Board notes that despite repeated attempts, complete service treatment records have not been secured.  In light of the reopening of the previously denied claims, below, and the resulting development directives, it is entirely possible that additional relevant service records will be obtained.  In such case, the provisions of 38 C.F.R. § 3.156(c) would be for application.  At this time, however, in the interest of judicial economy, the Veteran's claims are addressed under 38 C.F.R. § 3.156(a).  It is noted that service treatment records that were submitted by the Veteran are not pertinent to the issues that have been perfected on appeal and therefore 38 C.F.R. § 3.156(c) is not currently for application.

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Claims of service connection for a condition of the feet, hepatitis C, a low back disability, a right knee/leg disability, and a scar of the chest were denied in an April 2005 rating decision; the RO found that the evidence of record failed to establish any of the elements of service connection.  There was no disease or injury in service, no current disability, and no showing of a nexus to service.  The Veteran did not appeal that decision or file new and material evidence within one year and the decision therefore became final.

In statements made in connection with his claims, to include April 2013 testimony, the Veteran has described current impairments, reports of current diagnoses, and circumstances of in-service injuries.  These statements are competent evidence, as they report what the Veteran has observed or experienced through his five senses, or what he has been told by medical professionals.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent evidence, addressing one or more elements of service connection for each previously denied claim, must be presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, new and material evidence has been received with regard to each of the previously denied claims of service connection, and reopening of each is warranted.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.



ORDER

New and material evidence having been received, the previously denied claim of service connection for a condition of the feet is reopened; to this extent only, the claim is granted.

New and material evidence having been received, the previously denied claim of service connection for hepatitis C is reopened; to this extent only, the claim is granted.

New and material evidence having been received, the previously denied claim of service connection for a low back disability is reopened; to this extent only, the claim is granted.

New and material evidence having been received, the previously denied claim of service connection for a right knee/leg disability is reopened; to this extent only, the claim is granted.

New and material evidence having been received, the previously denied claim of service connection for a scar of the chest is reopened; to this extent only, the claim is granted.


REMAND

Prior to consideration of the merits of the Veteran's claims, remand is required for additional development, or for compliance with due process.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hepatitis

Current records indicate a diagnosis of hepatitis C.

The Veteran alleges several alternative risk factors in his exposure to hepatitis C.  First, he reports that in service he engaged in high-risk sexual activity, having multiple partners.  Second, he alleges that he was exposed to potentially contaminated blood upon enlistment, when pneumatic guns were used to administer inoculations.  He reports that the guns were not cleaned between soldiers, and he saw blood on the instruments.  

As there is evidence of a current disability and a potential nexus to service, remand for examination is required.

Scar of the Chest

The Veteran has twice reported sustaining a cut to his left chest during basic training, under slightly differing circumstances, and reports a current scar of the chest.  He has also addressed the lack of reference to a scar at his examination close to separation from service.  Under such circumstances, an examination to confirm the presence of the scar and secure a nexus opinion is warranted.


Feet, Low Back, and Right Knee/Leg

The Veteran has reported that in 1982, he was in a motor vehicle accident.  He alleged at his April 2013 hearing that each of his claimed orthopedic disabilities arise out of this accident.

No effort has been undertaken to verify the occurrence or circumstances of this accident.  On remand, the Veteran must be asked to supply as much detail as possible regarding the accident, to include dates, location, units involved, where he may have been treated, and any agencies which may have generated reports, to include civilian authorities.  

Examinations of his feet, back, and right leg should also be undertaken at this time to confirm the presence of disability and to secure nexus opinions.

Hearing Loss and Tinnitus

The Veteran alleges that although his typical duties as a clerk typist were not especially noisy, he also was exposed to a great deal of noise from gunfire and explosions when taking part in war games.  He would additionally drive noisy trucks on occasion.  

While complete service treatment records are not available, an August 1986 periodic examination is of record; this shows some apparent elevation of puretone hearing thresholds at several frequencies.  They continue to be in the normal range, but in light of the Veteran's allegations of noise exposure, tinnitus in service, and missing service treatment records, an examination is warranted.

Major Depressive Disorder, TDIU, and DEA

The Veteran has expressed his disagreement with the September 2011 and September 2012 rating decisions which denied his entitlement to increased evaluation for depression, entitlement to TDIU, and entitlement to DEA.  While it appears the notices of disagreement (NODs) have been acknowledged, and the Veteran has elected a Decision Review Officer (DRO) review of all claims, it does not appear that any further actions have been taken, based on review of the physical and electronic claims files.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC on these three issues, and to provide the Veteran the opportunity to perfect his appeals.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide detailed information regarding the reported 1982 accident in Alaska.  The Veteran must be asked to identify the date of the incident, the location, the unit(s) involved, any investigating civilian or military authorities, insurance claims, and any other circumstance which may help in verifying the occurrence and circumstances of the reported accident.

Upon receipt of a response from the Veteran, VA must take all appropriate actions to investigate his allegations, including but not limited to, securing unit morning reports, military investigative or accident reports, civilian police reports, insurance records, and any identified medical records.

2.  Obtain any outstanding VA treatment records.

3.  Schedule the Veteran for a VA Liver examination.  The claims folder must be reviewed in conjunction with the examination.  All required testing must be accomplished.

The examiner must take from the Veteran a complete history covering all risk factors for hepatitis C.  The examiner must then opine as to whether it is at least as likely as not (50 percent probability or greater) hepatitis C was contracted during active military service.  The examiner is informed that in February 2005 the Veteran denied any risk factors, and service personnel records show a positive test for cocaine use.  The Veteran currently reports risk factors of sexual activity in service and an air gun inoculation.  

4.  Schedule the Veteran for a VA Scars examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must state whether there is any scarring of the left chest, and if so, whether it is at least as likely as not (50 percent probability or greater) related to the reported injury and treatment in service.

5.  Schedule the Veteran for VA Feet, Joints, and Spine examinations.  The claims folder must be reviewed in conjunction with the examination.  All necessary testing, to include x-rays of the left ankle, must be accomplished.

The examiner must identify all current disabilities of the low back, right knee/leg, and feet.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) any currently diagnosed disabilities of the low back, right knee/leg, and feet are related to service.

6.  Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.  All required testing must be accomplished.

The examiner must state whether there are any current hearing loss or tinnitus disabilities, and if so, whether such are at least as likely as not (50 percent probability or greater) related to military service.

A complete description of alleged noise exposure before, during, and after service should be taken, and the examiner should take such into account in offering a nexus opinion.  The examiner must also address the level of hearing shown on an August 1986 periodic examination.

7.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  Issue an SOC regarding the issues of evaluation of major depressive disorder, entitlement to TDIU, and entitlement to DEA.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issues should be certified to the Board.

9.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


